NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                    Argued June 10, 2009
                                    Decided June 11, 2009

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 08‐2706

UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff‐Appellee,                Court for the Northern District
                                                     of Indiana, Hammond Division.
       v.
                                                     No. 2:06 CR 123 RL
MICHAEL LEE BULLINGTON,
               Defendant‐Appellant.                  Rudy Lozano, 
                                                     Judge.

                                          O R D E R

    While serving a three‐year term of supervised release, Michael Bullington tested positive
for drugs on a number of occasions. This led the district court to revoke his release. At the
revocation hearing, Bullington flatly denied that he had tested positive for cocaine on one final
occasion not  mentioned in the revocation report. Concluding that Bullington had perjured
himself, the district court imposed a 15‐month sentence of imprisonment; this was four months
above the top of the advisory guidelines range. Bullington challenges that sentence on appeal.

    Bullington had been serving a sentence for transporting firearms with intent to commit a
felony (armed robbery). See 18 U.S.C. § 924(b). After pleading guilty to that charge, he was
No. 08‐2706                                                                                        Page 2

sentenced to 63 months’ imprisonment, to be followed by 36 months’ supervised release.  The
day  after  he  was  released  from  prison,  he  failed  a  drug  test.    Despite  participating  in  two
rounds of drug rehabilitation over the next two years, Bullington failed at least three more drug
tests.  He  also  skipped  two  additional  drug  tests  and  missed  meetings  required  under  his
rehabilitation program. In April 2008 his probation officer reported these violations to the court.
Later, the officer amended the report to add the fact that Bullington had again tested positive
for cocaine.

    At the revocation hearing Bullington admitted all of the charged violations except the last
one. He admitted that he blurted “bullshit” upon being told by the technician that the urine
sample  was  positive  for  cocaine,  and  he  repeatedly  denied  (even  at  his  hearing)  that  the
specimen tested was his. The technician, however, testified that he watched Bullington urinate
into a receptacle and then, still in Bullington’s presence, did two preliminary tests that were
both positive for cocaine. 

   Also at the hearing, Bullington and the government presented their respective arguments
about an appropriate sentence. Bullington pointed to a number of positive factors that (in his
view)  supported  a  lenient  approach,  including  the  following  uncontested  facts  about  his
behavior during his term of supervised release:

    •   he had not been arrested for any crimes,
    •   he had maintained a job and been promoted,
    •   he had ended a romantic relationship that he thought contributed to his drug use,
    •   he had moved in with his parents,
    •   he had paid in full the fine for his offense,
    •   he had passed more than 40 drug tests.  

The government argued that these points should carry very little weight, because Bullington
not only had violated the drug laws but also had perjured himself by denying the result of the
last drug test. In light of Bullington’s perjury the government asked for the statutory maximum
sentence of 24 months’ reimprisonment, 18 U.S.C. § 3583(e), although the range recommended
in Chapter 7 of the sentencing guidelines was 5 to 11 months. See U.S.S.G. § 7B1.4(a). Bullington
pressed for a sentence of drug rehabilitation instead of incarceration, arguing that incarceration
would not help his drug problem.

    The judge sentenced Bullington to 15 months’ reimprisonment. He found that Bullington
had perjured himself by lying about a material fact, that is, whether he had used drugs before
his  last  failed  drug  test.  The  judge  was  dismissive  about  Bullington’s  “accomplishments”
during his release, such as maintaining a job, commenting that they were “things good citizens
are expected to do.” The judge was similarly unpersuaded that Bullington’s perjury and drug
use were outweighed by his paying his fines, ending a relationship that contributed to his drug
No. 08‐2706                                                                                            Page 3

problem, and moving in with his parents. The judge took particular exception to counsel’s
characterization of Bullington as “law‐abiding”; he remarked that Bullington hardly deserved
a medal for violating the law “only” four or five times in two years, and he speculated that
Bullington’s lack of arrests simply meant that he had not gotten caught doing anything else
unlawful. And given Bullington’s unsuccessful attempts at drug rehabilitation, the judge was
not convinced that another court‐ordered rehabilitation program would deter him from future
use.  The  judge  also  placed  no  weight  on  Bullington’s  steady  job,  except  to  say  that
reincarceration might serve as a measure of deterrence upon his ultimate release because he
would know that his drug use caused him to lose that job. Finally, the judge observed that a
drug user can endanger society if he uses drugs while engaging in activities that could harm
others, such as driving a car (though there was no evidence that Bullington had done so).

    On  appeal  Bullington  argues  that  his  above‐guidelines  term  of  reimprisonment  is
procedurally and substantively unreasonable. He contends that the judge failed properly to
consider the factors under 18 U.S.C. § 3553(a), and instead allowed his strong reaction to the
failed drug test and Bullington’s lie about it to cloud his appreciation of Bullington’s other
accomplishments.  Bullington  reiterates  that  he  has  struggled  with  drug  addiction,  that  he
passed  a  number  of  drug  tests,  and  that  the  judge  failed  to  consider  his  prospects  for
rehabilitation.

   Although we are troubled by the tone of the district court’s remarks, there is no indication
on this record that the court was unaware of the points Bullington was trying to make. The
court simply did not attach the weight to Bullington’s achievements that he believed that it
should. The question before us is whether the sentence of reimprisonment the court chose was
“plainly unreasonable.” See United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008). It was not.
The judge listened to counsel’s arguments and specifically addressed Bullington’s behavior
while  on  supervised  release,  his  history  with  drugs,  the  need  for  adequate  deterrence  and
punishment, the need to protect the public, and Bullington’s need for treatment. The judge
found, contrary to Bullington’s arguments, that these factors favored a sentence four months
above the recommended range. This court will not substitute its judgment for that of the district
court. See United States v. Wachowiak, 496 F.3d 744, 751 (7th Cir. 2007). 

     Before this court, Bullington has minimized the point that most concerned the judge: the fact
that he perjured himself during the revocation hearing. The judge’s finding of perjury was
supported by the record: Bullington insisted that he was “clean” and denied that the urine
sample  was  his,  in  the  face  of  the  technician’s  testimony  to  the  contrary.  Perjury  reflects
adversely  on  a  defendant’s  character  and  willingness  to  obey  the  law,  see  United  States  v.
Dunnigan, 507 U.S. 87, 94 (1993), and this finding adequately justified the judge’s selection of
a sentence four months longer than the high end of the guidelines. See Gall v. United States, 128
S.  Ct.  586,  597  (2007);  Neal,  512  F.3d  at  438‐39;  see  also  U.S.S.G.  §  3C1.1  &  cmt.  n.4(b),  (f)
(providing  for  upward  adjustment  of  original  sentencing  range  when  defendant  commits
No. 08‐2706                                                                                       Page 4

perjury);  United  States  v.  Bermea‐Boone,  563  F.3d  621,  627  (7th  Cir.  2009);  United  States  v.
Contreras, 937 F.2d 1191, 1194 (7th Cir. 1991).

    We AFFIRM the sentence of reimprisonment imposed by the district court.